PER CURIAM
This case is on remand from the Supreme Court, which held that “the value of [S]ocial [Security benefits of either [sic] spouse may not be considered in the division of property.” Swan and Swan, 301 Or 167, 176, 720 P2d 747 (1986). We now consider the effect of that holding, if any, on the division of property and spousal support in our previous decision.1
By excluding Social Security benefits of both spouses, the value of the property awarded to husband is reduced from $249,467 to $199,467, and wife’s share is reduced from $238,289 to $209,289. The result is that, whereas husband was originally awarded approximately $11,000 more than wife, she now has an advantage of nearly $10,000. On de novo review, we do not find that result unjust or improper. Miller and Miller, 294 Or 660, 665, 661 P2d 1361 (1983). The change in the value of the assets awarded husband and wife involves but two percent of the total value of the assets.
We see no reason to change our award of permanent spousal support in the amount of $300 per month to wife from August 31,1983.
We affirm the trial court’s division of property, except for the inclusion of Social Security benefits, and we award permanent spousal support in the amount of $300 per month from August 31,1983. No costs to either party.

 Swan and Swan, 74 Or App 616, 704 P2d 136, clarified 75 Or App 764, 704 P2d 136 (1985).